DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US 2016/0026088 A1) in view of Ikemoto et al. (US 2005/0020463 A1). 
Regarding claims 1-2, 9 and 10,  Yamanaka teaches a treatment liquid for semiconductors (abstract, 0018, 0050) comprising ketones, ethers and lactones; [0054-56, 0267], it is substantially free of water in view of the amount of solvent being 100%; 
Regarding claims 1-2,  and the low content of metal in the claimed range (10 ppq to 10 ppb & 1ppb-1ppq) it should be noted that the teaching of Yamanaka indicates that metal contaminations should be minimized; [0129], without any stated amount. However, the analogous art of Ikemoto teaches that by selection of purified components of its semiconducting treatment composition the amounts of metal such as Na, K, Ca, Fe, Mg are kept at 0.1-20 ppb by mass; [0045].  Therefore, at the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to utilize purified components for the semiconductor treatment so that amount of metals are in the instantly claimed range. By this, one would be avoiding any contamination residue left on the surface of semiconductor device, (for higher amounts and cleaning efficacy as metal affinity substance), as taught by both Ikemoto and Yamanaka above.
Regarding claims 3 and 14,  Yamanaka teaches the rinsing liquid; [0018, 0032, 0049]. 
Regarding claims 4, 11 and 15-17,  Yamanaka teaches treatment components (ether solvents) such as diethyleneglycol monoethyl ether and ethylene glycol monomethyl ether; [0055].
Regarding claims 5-6 and 18-20,  Yamanaka teaches ketones such as methylethyl ketone, methylisobutyl ketone and cyclohexanone; [0055], and gamma-butyrolactone; [0273, 0276].
Regarding claims 12-13,  Yamanaka teaches a container (fluid tank; 0108) wherein the internal body (wall) is coated with a perfluoro-resin; [0109, 0112-113].

Allowable Subject Matter
Claims 7- 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record do not teach the instantly amounts of acid and alkene components.

     Response to Arguments
Applicant's arguments filed 2020/11/06 have been fully considered and they are substantially persuasive. Because;
A-  In response to applicant’s argument (Pages 3-) that “In this regard, the present invention is focused on the content of water in the treatment liquid, and the inventors are the first to discover that in a case where water is removed too much, the wettability of the treatment liquid is lowered and defects of a semiconductor would occur. Please see paragraph [0015], etc.    On the other hand, while Yamanaka actually describes containing no water, Yamanaka does not teach any specific value of the water content. A person skilled in the art who has read Yamanaka would try to reduce the content of water in the treatment liquid as much as possible and would not intentionally leave a trace amount of water to be included as in claim 1 of the present 
B-  In response to applicant’s argument (pages 4-5) that; “(2) The Examiner states that Yamanaka teaches minimizing metal contaminations but does not show a specific amount, and reasons that it would have been obvious to apply Ikemoto to Yamanaka to satisfy the content of metal components (10 ppq to 10 ppb by mass) in the treatment solution claimed in claim 1 of the present application.  In this regard, while there was an understanding that the content of the specific metal component in the treatment liquid was preferably as small as possible in the conventional art, the present inventors were the first to discover that when the content of the specific metal component in the treatment liquid is too small, occurrence of defects in a semiconductor 
C-  Applicant’s argument regarding claims 7-8 are persuasive (the 103 rejections withdrawn) and are correspondingly examined above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within                           


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/M.R.A./
Examiner, Art Unit 1767
2021/02/18


 /NICOLE M. BUIE-HATCHER/ Primary Examiner, Art Unit 1767